              $2 5HY 6XPPRQVLQD&LYLO$FWLRQ



                                   81,7(' 67$7(6 ',675,&7 &2857
                                                                 IRUWKH
                                                       0LGGOH 'LVWULFW RI )ORULGD
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                   0DWWKHZ &RQVWDQW




                         Plaintiff(s)
                              Y                                           &LYLO$FWLRQ1R FY -FtM-29UAM
           &UHGLW )LUVW 1DWLRQDO $VVRFLDWLRQ



                        Defendant(s)


                                                  6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) &UHGLW )LUVW 1DWLRQDO $VVRFLDWLRQ
                                         (DVWODQG 5RDG
                                        %URRN 3DUN 2+ 




        $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH 6KLUHHQ +RUPR]GL
                                        +RUPR]GL /DZ )LUP //&
                                         ,QGLDQ 7UDLO /LOEXUQ 5RDG 6XLWH 
                                        1RUFURVV *$ 
                                        7HO 


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                       OU
                                                                                        URRT
                                                                             CLERK OF COURTT


'DWH      Apr
            p 09,, 2019                                                                       ReginaThompson
                                                                                       Signature
                                                                                           atur
                                                                                           at ure of
                                                                                                  of C
                                                                                                     Clerk
                                                                                                       lerk
                                                                                                       le rk oorr De
                                                                                                                  D
                                                                                                                  Deputy
                                                                                                                    epu
                                                                                                                     putyy C
                                                                                                                           Clerk
                                                                                                                             lerk
                                                                                                                             le rk
